DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 33 – 40. Claims 1 – 7, 32 and 41 – 58 are directed towards non-elected groups. Claims 7 – 31 have been cancelled. 
Claim Objections
Claim set is objected to because of the following informalities: an updated claim set with current claim status has not been received.  Appropriate correction is required.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 33, 35 – 36 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al. (U.S. Patent Publication No. 2011/0073142 A1).
Regarding Independent Claim 33, Hattori teaches a vehicular cleaner system (Fig. 19B) for cleaning a to-be-cleaned object (lens, 5), comprising: a tank (washer fluid tank, 15) configured to accommodate therein a cleaning liquid (Paragraph [0006]); a pump configured to pressure-feed the cleaning liquid in the tank (Paragraph [0066]); a high-pressure air generation unit (air spraying 

    PNG
    media_image1.png
    311
    368
    media_image1.png
    Greyscale

Regarding Claim 35, Hattori teaches the vehicular cleaner system (Fig. 19B), wherein the to-be- cleaned object (5) comprises at least one of a vehicular lamp (infrared lamp, 171) and a vehicle-mounted sensor (optical sensor unit, 1) to be mounted on a vehicle (Fig. 3), and wherein the tank and the pump double as a tank and a pump for a window washer for spraying the cleaning liquid toward a window (13) of the vehicle (Fig. 3; Paragraph [0083]).  
Regarding Claim 36, Hattori teaches the vehicular cleaner system (Fig. 19B), wherein in a state where the window washer is actuated, the controller (14) determines whether an actuation switch of the vehicular cleaner system is on, and when it is determined that the actuation switch is on, the controller executes the first actuation mode (Paragraph [0068]).  
Regarding Claim 40, Hattori teaches a vehicle (Fig. 3) comprising the vehicular cleaner system according to Claim 33.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34 and 37 – 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (U.S. Patent Publication No. 2011/0073142 A1).
Regarding Claim 34, Hattori teaches all of the elements of claim 33 as discussed above.  
Hattori does not explicitly teach the vehicular cleaner system wherein the controller is configured to switch the first actuation mode and the second actuation mode, depending on a type of the to-be-cleaned object, however, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system too explicitly teach the controller is configured to switch the first actuation mode and the second actuation mode, depending on a type of the to-be-cleaned object as claimed since providing an alternating cleaning arrangement is recognized as being within the level of ordinary skill in the art.
Regarding Claim 37, Hattori teaches all of the elements of claim 35 as discussed above.  
Hattori does not explicitly teach the vehicular cleaner system wherein the to-be- cleaned object comprises a plurality of vehicle-mounted cameras, and wherein the controller is configured to execute the first actuation mode for one camera of the plurality of vehicle-mounted cameras and the second actuation mode for the other cameras; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to provide a plurality of vehicle-mounted cameras, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 38, Hattori teaches all of the elements of claim 35 as discussed above.  
Hattori does not explicitly teach the vehicular cleaner system wherein the first ejection port and the second ejection port are configured as one ejection port; however,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first ejection port and the second ejection port are configured as one ejection port, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Regarding Claim 39, Hattori teaches the vehicular cleaner system wherein the first ejection port (11) and the second ejection port (55) are configured as independent separate ejection ports (Fig. 9b). 	Hattori does not explicitly teach the first ejection port is formed at a position more distant from the .
Response to Arguments
Applicant's arguments, filed February 25, 2022 with respect to the rejection to claims  33 – 40 under 35 U.S.C. 102 and 103 have been fully considered and they are not persuasive; therefore, the rejection is maintained.
Applicant argues “Hattori does not disclose a mode in which only the high-pressure air is to be sprayed toward the cleaning surface, and consequently does not disclose wherein the controller is  configured to switchably execute a first actuation mode in which the cleaning liquid and the high-pressure air are to be sprayed toward the cleaning surface and a second actuation mode in which only high-pressure air is to be sprayed toward the cleaning surface”. 
Examiner respectfully disagrees.  Applicant is specifically claiming “wherein the controller is configured to switchably execute a first actuation mode in which the cleaning liquid and the high-pressure air are to be sprayed toward the cleaning surface and a second actuation mode in which only the high-pressure air is to be sprayed toward the cleaning surface”.
The first limitation of the controller requires “a first actuation mode in which the cleaning liquid and the high-pressure air are to be sprayed toward the cleaning surface”.  Hattori teaches in Paragraph [0094] - the air spraying mechanism 156 can spray air onto the glass surface 103a of the cover glass 103, while the washer fluid is sprayed from the spray opening 11 of the washer nozzle 9 onto the glass surface 103a of the cover glass 103.
The second limitation of the controller requires “a second actuation mode in which only the high-pressure air is to be sprayed toward the cleaning surface”. Hattori further teaches in Paragraph [0094] - the air spraying mechanism 156 can spray air onto the glass surface 103a of the cover glass 103, after the washer fluid is sprayed from the spray opening 11 of the washer nozzle 9 onto the glass surface 103a of the cover glass 103, therefore it switches from spraying both the cleaning liquid and high-pressure air to just spraying high pressure air.
Hattori clearly teaches the limitations, as claimed and further is configured to or capable of spraying in both configurations.  
Further, Applicant is arguing “Hattori teaches that the nozzle can be configured to spray only air at a given time but does not teach a mode in which only air is used to clean the surface”.
Examiner notes that Applicant is arguing a limitation that has not been claimed.  The controller is only configured to spray, in a first actuation mode – air and water and in a second actuation mode, just air.  Applicant is arguing that Hattori does not teach a mode in which air is used to clean the surface, however, this limitation is not claimed.  Applicant’s argument is, therefore, moot as the required limitations of the claim has been met by the reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723